DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to species non-elected without traverse.  Accordingly, claims 1-8 have been cancelled.
      Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	Claims 1-8 have been canceled.
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 9, 16, 19, 21, cancellation of claim 17, and newly added claim 22.
Claim Objections
The previous objections to claims 16 and 21 have been withdrawn in view of the amendment filed on 08/10/21.
Allowable Subject Matter
Claims 9-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 9-16 and 18
The cited prior art fails to disclose or suggest “the metal matrix has a back side, and wherein the layer of reflective metal also directly contacts the back side of the metal matrix outside of the area of the apertures” in combination with the rest of the limitations as recited in claim 9. In particular, Chen merely discloses the reflective metal 11 in FIG. 1G to be in direct contact with a lateral side of the metal matrix 13, but fails to disclose the reflective metal 11 directly contacts the back side of the metal matrix outside of the area of the apertures. Therefore, claim 9 is allowable over the cited prior art and dependent claims 10-16 and 18 are also allowable as they directly or indirectly depend on claim 9.
Claims 19-21
The cited prior art fails to disclose or suggest “on a semiconductor substrate, forming a distributed Bragg reflector in contact with the semiconductor substrate” in combination with the rest of the limitations as recited in claim 19 based on the Applicant’s arguments (see first paragraph under the figure on page 9 of Remarks filed on 08/10/21). Therefore, claim 19 is allowable over the cited prior art and dependent claims 20-21 are also allowable as they directly depend on claim 19.
Claim 22
The cited prior art fails to disclose or suggest “a metal matrix having a planar front side in direct contact with the continuous planar rear side of the distributed Bragg reflector, the metal matrix defining one or more apertures” in combination with the rest of the limitations as recited in claim 22 based on the Applicant’s arguments (see the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YUANDA ZHANG/Primary Examiner, Art Unit 2828